UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1753



JACQUELINE GERDA DAVIES,

                                                        Petitioner,

          versus


U. S. IMMIGRATION & NATURALIZATION SERVICE,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A27-916-916)


Submitted:   January 31, 2003              Decided:   April 9, 2003


Before WILKINS, Chief Judge, and MOTZ and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Robert D. McCallum, Jr., Assistant
Attorney General, Civil Division, David V. Bernal, Assistant
Director, Mary Jane Candaux, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jacqueline Gerda Davies, a native and citizen of Sierra Leone,

seeks review of a final order of the Board of Immigration Appeals

(“Board”) denying her claims for suspension of deportation and

voluntary departure and ordering her deported.       We find that

substantial evidence supports the Board’s decision that Davies’

failure to notify the INS of address changes was willful and not

reasonably excusable.   We further find we are without jurisdiction

to review the Board’s discretionary decision that Davies was

ineligible for suspension of deportation or voluntary removal.

Okpa v. INS, 266 F.3d 313, 317 (4th Cir. 2001).   Finally, we find

substantial evidence supports the Board’s finding that Davies did

not establish good moral character.

     Therefore, we deny Davies’ petition for review.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                 2